By the Court.
The plaintiff, while rightfully descending stairs upon the premises of the defendant, her employer, “felt that there was something under her foot slippery” and fell. Later she noticed that upon her clothes there was some “sort of slippery refuse . . . like grease.” There was an overhead electric bulb light toward the lower end of the stairs. There is nothing to indicate negligence on the part of the defendant. For aught that appears the object upon which the plaintiff slipped may have been dropped there but a moment before by some one for whose conduct in this respect the defendant was not responsible. The case is *21governed by Goddard v. Boston & Maine Railroad, 179 Mass. 52, Lyons v. Boston Elevated Railway, 204 Mass. 227, Hotenbrink v. Boston Elevated Railway, 211 Mass. 77, Norton v. Hudner, 213 Mass. 257, and similar cases.

Exceptions overruled.